Case 2:19-cr-00230-JCZ-MBN Document 14 Filed 06/06/19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS NUMBER: 19-054
COLBI TRENT DEFIORE | SECTION: MAG

On May 31, 2019, bond was set in the amount of $25,000.00 unsecured appearance bond
with conditions of release. See rec.doc. #7. The bond papers were executed and the defendant was
remanded to the custody of the U.S. Marshal until a bed becomes available at Clearview Recovery
Center.

On June 6, 2019 the defendant was released from the custody of the U.S. Marshal's Office
to enter Clearview Recovery Center.

New Orleans, Louisiana, this 6th day of June, 2019.

   

MICHAEL B. NORTH
UNITBD STATES MAGISTRATE JUDGE

 
